DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 17 February 2021, claims 1-20 are presently pending in the application, of which, claims 1, 19 and 20 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 17 February 2021, have been withdrawn, unless otherwise noted in this Office Action.

Applicant's arguments filed 17 February 2021 have been fully considered but they are not persuasive. The Applicant argues:
(1) Willson does not teach or suggest the feature of ‘a disjointed naming convention between partition IDs created by the incremental batch update module and the partition IDs created by the batch update module,’ as recited in independent claim 1.


(2) Willson does not teach or suggest the feature of ‘updating the set of visible partition IDs specified in a view of the target database,’ as recited in independent claim 1.
The Examiner disagrees. Willson, see paragraphs [0058-0062] and Table 2, which discloses a target table that is to be updated, where the update includes partition ID (e.g. TNAME_WVT, TNAME_XVT) which clearly suggests visible partial IDs in the target database. 

No other argument was presented by the Applicant and therefore the Examiner maintains the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable by Willson, Ian A. (U.S. 2012/0150791 and known hereinafter as Willson).

As per claim 1, Wilson teaches a computer-implemented method for updating a target table (T1T) with changes introduced into a source table (T1S), the target table being managed by a DBMS (e.g. Wilson, see Figures 1 and 2 and paragraphs [0047-0049], which discloses a DBMS that includes a schema to capture change data and operational metadata at any point in time which may be stored in a plurality of partitions.), the source table comprising a plurality of partitions respectively having assigned a source partition ID (e.g. Wilson, see Figures 1 and 2 and paragraph [0035], which discloses a plurality of data record may reside in the source database at a point in time, which includes a plurality of messages or transactions, where the Examiner notes that each message or transaction is assigned to an ID.), the method comprising: 
storing one or more new data records in one or more partitions of the source table (e.g. Wilson, see paragraphs [0040-0041], which discloses a plurality of partitions which include a plurality of data records that are stored in a source table. Where the data records include a timestamp (e.g. ID) and other identifying metadata.); 
copying, by an incremental update module, the new data records from the source table into the target table, thereby storing a respective new data record in the target table in association with a new target partition ID, whereby each target partition ID is contained within a first value domain (e.g. Wilson, see paragraphs [0052-0056], which discloses a data modeling tool for a target table that contains a plurality of data, such as incoming data set, where each table is pre-loaded with data and two source timestamps (e.g. ID).); 
providing a view for the target table, the view specifying a set of visible partition IDs as a union of the first value domain and of a current target table partition ID set (CTTP ID set), the CTTP ID set selectively comprising the IDs of the ones of the target table partitions respectively comprising the most recent version of a respective source table partition (e.g. Wilson, see paragraphs [0060-0065], which discloses the target table is updated, in which extraction, transformation, and loading operations are performed within the target table, which further includes a partition value, where a plurality of partitions are associated with the target table, in which such operations may perform the most recent operation on the incoming data set.), the view allowing execution of database queries selectively on target table partitions having assigned a target partition ID that is element of the set of visible partition IDs (e.g. Wilson, see paragraphs [0060-0065], which discloses views are created to provide either the complete data warehouse primary key or the latest view of the key, where the latest view may provide the latest version of the data.); 
performing, by a batch update module (e.g. Wilson, see paragraph [0061], which discloses sequential updates may be performed within batch with row with unexpired ending a newer row in the table timestamp. See further paragraph [0068], which discloses for a given source system or set of related tables, the entire batch run may be completed before initiating a new batch run.), an atomic batch update operation comprising: 
copying all data records of one or more partitions of the source table into a respective new partition in the target table, and assigning to each new partition of the target table created during the batch update operation a new target partition ID, whereby each of said target partition IDs is contained within a second value domain that is disjoint from the first value domain (e.g. Wilson, see paragraphs [0068-0072], which discloses the change data capture module allows the data to be copied to the target table, ; 
updating the target table and the view such that target table partitions representing an outdated version of one of the one or more source table partitions as well as all data records of the one or more source table partitions copied by the incremental update module are invisible for future database queries using the view (e.g. Wilson, see paragraphs [0068-0070], which discloses the change data capture allows the target tables to be updated based on the valid time period (e.g. current version), without the loss of generality using a period type instead of time stamps. All new data results are updated in the new target row.). 

As per claim 19, Wilson teaches a computer program product for updating a target table (T1T) with changes introduced into a source table (T1S), the target table being managed by a DBMS (e.g. Wilson, see Figures 1 and 2 and paragraphs [0047-0049], which discloses a DBMS that includes a schema to capture change data and operational metadata at any point in time which may be stored in a plurality of partitions.), the source table comprising a plurality of partitions respectively having assigned a source partition ID (e.g. Wilson, see Figures 1 and 2 and paragraph [0035], which discloses a plurality of data record may reside in the source database at a point in time, which includes a plurality of messages or transactions, where the Examiner notes that each message or transaction is assigned to an ID.), the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to execute the method comprising: 
storing one or more new data records in one or more partitions of the source table (e.g. Wilson, see paragraphs [0040-0041], which discloses a plurality of partitions which include a plurality of data records that are stored in a source table. Where the data records include a timestamp (e.g. ID) and other identifying metadata.); 
copying, by an incremental update module, the new data records from the source table into the target table, thereby storing a respective new data record in the target table in association with a new target partition ID, whereby each target partition ID is contained within a first value domain (e.g. Wilson, see paragraphs [0052-0056], which discloses a data modeling tool for a target table that contains a plurality of data, such as incoming data set, where each table is pre-loaded with data and two source timestamps (e.g. ID).); 
providing a view for the target table, the view specifying a set of visible partition IDs as a union of the first value domain and of a current target table partition ID set (CTTP ID set), the CTTP ID set selectively comprising the IDs of the ones of the target table partitions respectively comprising the most recent version of a respective source table partition (e.g. Wilson, see paragraphs [0060-0065], which discloses the target table is updated, in which extraction, transformation, and loading operations are performed within the target table, which further includes a partition value, where a plurality of partitions are associated with the target table, in which such operations may perform the most recent operation on the incoming data set.), the view allowing execution of database queries selectively on target table partitions having assigned a target partition ID that is element of the set of visible partition IDs (e.g. Wilson, see paragraphs [0060-0065], which discloses views are created to provide either the complete data warehouse primary key or the latest view of the key, where the latest view may provide the latest version of the data.); 
performing, by a batch update module (e.g. Wilson, see paragraph [0061], which discloses sequential updates may be performed within batch with row with unexpired ending a newer row , an atomic batch update operation comprising: 
copying all data records of one or more partitions of the source table into a respective new partition in the target table, and assigning to each new partition of the target table created during the batch update operation a new target partition ID, whereby each of said target partition IDs is contained within a second value domain that is disjoint from the first value domain (e.g. Wilson, see paragraphs [0068-0072], which discloses the change data capture module allows the data to be copied to the target table, which includes partitions, rows, column, and other metadata information, such as a primary key that establishes a relationship between the source and target data during the batch run process.); 
updating the target table and the view such that target table partitions representing an outdated version of one of the one or more source table partitions as well as all data records of the one or more source table partitions copied by the incremental update module are invisible for future database queries using the view (e.g. Wilson, see paragraphs [0068-0070], which discloses the change data capture allows the target tables to be updated based on the valid time period (e.g. current version), without the loss of generality using a period type instead of time stamps. All new data results are updated in the new target row.).

As per claim 20, Wilson teaches a computer system comprising: 
storing one or more new data records in one or more partitions of the source table (e.g. Wilson, see paragraphs [0040-0041], which discloses a plurality of partitions which ; 
copying, by an incremental update module, the new data records from the source table into the target table, thereby storing a respective new data record in the target table in association with a new target partition ID, whereby each target partition ID is contained within a first value domain (e.g. Wilson, see paragraphs [0052-0056], which discloses a data modeling tool for a target table that contains a plurality of data, such as incoming data set, where each table is pre-loaded with data and two source timestamps (e.g. ID).); 
providing a view for the target table, the view specifying a set of visible partition IDs as a union of the first value domain and of a current target table partition ID set (CTTP ID set), the CTTP ID set selectively comprising the IDs of the ones of the target table partitions respectively comprising the most recent version of a respective source table partition (e.g. Wilson, see paragraphs [0060-0065], which discloses the target table is updated, in which extraction, transformation, and loading operations are performed within the target table, which further includes a partition value, where a plurality of partitions are associated with the target table, in which such operations may perform the most recent operation on the incoming data set.), the view allowing execution of database queries selectively on target table partitions having assigned a target partition ID that is element of the set of visible partition IDs (e.g. Wilson, see paragraphs [0060-0065], which discloses views are created to provide either the complete data warehouse primary key or the latest view of the key, where the latest view may provide the latest version of the data.); 
performing, by a batch update module (e.g. Wilson, see paragraph [0061], which discloses sequential updates may be performed within batch with row with unexpired ending a newer row in the table timestamp. See further paragraph [0068], which discloses for a given source system or set of , an atomic batch update operation comprising: 
copying all data records of one or more partitions of the source table into a respective new partition in the target table, and assigning to each new partition of the target table created during the batch update operation a new target partition ID, whereby each of said target partition IDs is contained within a second value domain that is disjoint from the first value domain (e.g. Wilson, see paragraphs [0068-0072], which discloses the change data capture module allows the data to be copied to the target table, which includes partitions, rows, column, and other metadata information, such as a primary key that establishes a relationship between the source and target data during the batch run process.); 
updating the target table and the view such that target table partitions representing an outdated version of one of the one or more source table partitions as well as all data records of the one or more source table partitions copied by the incremental update module are invisible for future database queries using the view (e.g. Wilson, see paragraphs [0068-0070], which discloses the change data capture allows the target tables to be updated based on the valid time period (e.g. current version), without the loss of generality using a period type instead of time stamps. All new data results are updated in the new target row.).

As per claim 2, Wilson teaches the computer-implemented method of claim 1, the updating of the target table and the view comprising: 
identifying all data records in the target table having assigned a partition ID contained in the first value domain (e.g. Wilson, see Figures 1 and 2 and paragraph [0035], which discloses a plurality of data record may reside in the source database at a point in time, which includes a ; 
deleting the identified data records from the target table (e.g. Wilson, see paragraph [0069], which discloses deleting source data with a particular timestamp for subsequent rows.).; and 
updating the view such that the set of visible partition IDs is a union of the first value domain and of an updated CTTP ID set, the updated CTTP ID set comprising the target partition IDs created in a batch update operation, the updated CTTP ID set being free of target table partition IDs whose respective target table partitions represent outdated versions of the one or more source table partitions (e.g. Wilson, see paragraphs [0068-0070], which discloses the change data capture allows the target tables to be updated based on the valid time period (e.g. current version), without the loss of generality using a period type instead of time stamps. All new data results are updated in the new target row.). 

As per claim 3, Wilson teaches the computer-implemented method of claim 1, the updating of the target table and the view comprising: 
identifying all data records in the target table having assigned a partition ID contained in the first value domain (e.g. Wilson, see paragraphs [0052-0056], which discloses a data modeling tool for a target table that contains a plurality of data, such as incoming data set, where each table is pre-loaded with data and two source timestamps (e.g. ID).); 
replacing the partition-ID assigned to the identified data records with a partition ID of one of the target table partitions representing an outdated version of the corresponding source table partition (e.g. Wilson, see paragraphs [0052-0056], which discloses a data modeling tool for a target table that contains a plurality of data, such as incoming data set, where each table is pre-loaded with data and two source timestamps (e.g. ID).); and 
(e.g. Wilson, see paragraphs [0052-0056], which discloses a data modeling tool for a target table that contains a plurality of data, such as incoming data set, where each table is pre-loaded with data and two source timestamps (e.g. ID).). 

As per claim 4, Wilson teaches the computer-implemented method of claim 2 or 3, the updating of the view comprising: 
removing, from the CTTP ID set of the view, all target table partition IDs which represent target table partitions whose content will become outdated upon a commit of the current batch update operation, thereby creating the updated CTTP ID set that is to act as the CTTP ID set of the view after the commit of the current batch update operation (e.g. Wilson, see paragraph [0069], which discloses deleting source data with a particular timestamp for subsequent rows.).. 

As per claim 5, Wilson teaches the computer-implemented method of claim 1, the first value domain being a range of source table partition IDs that can potentially be assigned to the source table partitions, the second value domain being created by adding an offset to the lowest and highest limits of the first value domain, the offset being larger than the absolute amount of the first value domain (e.g. Wilson, see Figures 1 and 2 and paragraph [0035], which discloses a plurality of data record may reside in the source database . 

As per claim 6, Wilson teaches the computer-implemented method of claim 1, the first value domain being below a predefined threshold value, in particular "0", the second value domain being above the predefined threshold value; or the first value domain being above a predefined threshold value, in particular "0", the second value domain being below the predefined threshold value (e.g. Wilson, see paragraphs [0040-0041], which discloses a plurality of partitions which include a plurality of data records that are stored in a source table. Where the data records include a timestamp (e.g. ID) and other identifying metadata.). 

As per claim 7, Wilson teaches the computer-implemented method of claim 1, the first value domain consisting of even numbers, the second value domain consisting of odd values (e.g. Wilson, see paragraphs [0060-0065], which discloses the target table is updated, in which extraction, transformation, and loading operations are performed within the target table, which further includes a partition value, where a plurality of partitions are associated with the target table, in which such operations may perform the most recent operation on the incoming data set.); or 
the second value domain consisting of even numbers, the first value domain consisting of odd values (e.g. Wilson, see paragraphs [0060-0065], which discloses the target table is updated, in which extraction, transformation, and loading operations are performed within the target table, which further includes a partition value, where a plurality of partitions are associated with the target table, in which such operations may perform the most recent operation on the incoming data set.). 

Wilson teaches the computer-implemented method of claim 1, the copying of the new data records by the incremental update module being performed such that each individual new data record is replicated to the target table according to the "all or nothing principle" (e.g. Wilson, see paragraphs [0040-0041], which discloses a plurality of partitions which include a plurality of data records that are stored in a source table. Where the data records include a timestamp (e.g. ID) and other identifying metadata.). 

As per claim 9, Wilson teaches the computer-implemented method of claim 1, the method further comprising: 
maintaining, by the batch update module, a mapping comprising assignments of source table partition IDs and target table partition IDs, each assignment indicating that the target table partition represents a particular version of the assigned source table partition, the mapping indicating, for each of the source table partitions, the one of the target table partitions comprising the most recent version of the source table partition (e.g. Wilson, see paragraph [0058], which discloses target mapping of tables from the source table to the target table including IDs and partitions.). 

As per claim 10, Wilson teaches the computer-implemented method of claim 1, the DBMS being a DBMS that: 
lacks an inbuilt support for managing transactions in accordance with the snapshot isolation level; and/or 
lacks an inbuilt support for managing transactions in accordance with the ACID characteristics; and/or 
(e.g. Wilson, see paragraph [0082], which discloses managing transaction in a snapshot-type interface.). 

As per claim 11, Wilson teaches the computer-implemented method of claim 1, the DBMS managing the target table being a target DBMS configured to store and manage a plurality of target tables contained in a target database, the source table and a plurality of further source tables being contained in a source database and being managed by a source DBMS, the source DBMS and the target DBMS being speed-optimized for different types of queries, the method further comprising: 
receiving, by a query dispatcher module, a query directed at the source table;
analysing, by the query dispatcher module, the received query and dispatching the analysed query to the target DBMS for execution on the target table instead of the source table without interrupting the incremental update module (e.g. Wilson, see paragraphs [0040-0041], which discloses a plurality of partitions which include a plurality of data records that are stored in a source table. Where the data records include a timestamp (e.g. ID) and other identifying metadata.). 

As per claim 12, Wilson teaches the computer-implemented method of claim 1, further comprising: 
coordinating the batch update module and the incremental update module such that data changes introduced in the source tables in the source database are propagated to the data content of respective target tables in the target database using the batch update module at particular time intervals and using the incremental update module during the rest of the time (e.g. Wilson, see paragraph [0061], which discloses sequential . 

As per claim 13, Wilson teaches the computer-implemented method of claim 12, the particular time intervals being scheduled time intervals or being dynamically determined time intervals of low computational load of the DBMS. 

As per claim 14, Wilson teaches the computer-implemented method of claim 1, the view being used by database queries for accessing the data content of the target table and by the incremental update module for inserting individual data records retrieved from the source table into the target table (e.g. Wilson, see paragraphs [0040-0041], which discloses a plurality of partitions which include a plurality of data records that are stored in a source table. Where the data records include a timestamp (e.g. ID) and other identifying metadata.). 

As per claim 15, Wilson teaches the computer-implemented method of claim 1, further comprising: 
before starting performing of the atomic batch update, checking if an incremental update process is performed by the incremental update module (e.g. Wilson, see paragraph [0061], which discloses sequential updates may be performed within batch with row with unexpired ending a newer row in the table timestamp. See further paragraph [0068], which discloses for a given source system or set of related tables, the entire batch run may be completed before initiating a new batch run.); 

if no incremental update process is determined to being performed, immediately starting the performing of the atomic batch update; 
after completion of the atomic batch update process, resuming the paused incremental batch update, if any (e.g. Wilson, see paragraph [0061], which discloses sequential updates may be performed within batch with row with unexpired ending a newer row in the table timestamp. See further paragraph [0068], which discloses for a given source system or set of related tables, the entire batch run may be completed before initiating a new batch run.). 

As per claim 16, Wilson teaches the computer-implemented method of claim 1, further comprising: 
analyzing the frequency of write operations performed in each of the source table partitions (e.g. Wilson, see paragraphs [0068-0070], which discloses the change data capture allows the target tables to be updated based on the valid time period (e.g. current version), without the loss of generality using a period type instead of time stamps. All new data results are updated in the new target row.); 
identifying a first and a second sub-set of source table partitions, the partitions of the first subset being subject to a higher write access frequency than the partitions of the second subset (e.g. Wilson, see paragraphs [0068-0070], which discloses the change data capture allows the target tables to be updated based on the valid time period (e.g. current version), without the loss of generality using a period type instead of time stamps. All new data results are updated in the new target row.); 
(e.g. Wilson, see paragraph [0061], which discloses sequential updates may be performed within batch with row with unexpired ending a newer row in the table timestamp. See further paragraph [0068], which discloses for a given source system or set of related tables, the entire batch run may be completed before initiating a new batch run.). 

As per claim 17, Wilson teaches the computer-implemented method of claim 1, each state of a view corresponding to a logical snapshot of the table and to a specific set of visual partition IDs that determines which ones of the data records of the target table can be accessed by a database query (e.g. Wilson, see paragraph [0081], which discloses all qualifying source system table rows (e.g. messages or snapshots) are written to the W_table using a table-specific transformation, where the W_table is the target table.). 

As per claim 18, Wilson teaches the computer-implemented method of claim 1, the method further comprising: 
regularly deleting, by an asynchronous deletion functionality, all data records stored in the target table in association with a partition-ID belonging to the first set of partition IDs or representing an outdated version of the data in the corresponding source table partition are deleted in a single bulk delete operation (e.g. Wilson, see paragraph [0069], which discloses deleting source data with a particular timestamp for subsequent rows.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        June 1, 2021